Citation Nr: 1510146	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-34 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC).  

2.  Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 1977 to June 24, 1977.  He died in January 2011, and the appellant is his mother.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied her claim for DIC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

DIC is payable to the surviving parents of veterans who die after December 31, 1956, provided that the veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310 (West 2014).  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b) (West 2014).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25 (2014).  

A June 2012 administrative decision denied the appellant's application for DIC on the basis that she had excessive income.  In arriving at such a decision, the RO evidently considered that during the Veteran's lifetime, service connection was established for schizophrenia.  See the RO's VCAA letter, issued in January 2012.  However, in a decision that is being issued separately, the Board has vacated its January 2011 decision granting service connection for schizoaffective disorder, bipolar type, and dismissed the Veteran's appeal for entitlement to service connection for claimed innocently acquired psychiatric disorder to include schizophrenia and for entitlement to TDIU.  Moreover, in that separate decision the Board acknowledged that the Veteran's mother has sought to be substituted as claimant in that dismissed appeal, by the filing of a VA Form 21-535, Application for Dependency and Indemnity Compensation by Parents, in January 2012.  The RO has not taken action to respond to her substitution request. 

On the basis of the foregoing, the RO should consider the appellant's substitution request, and if favorable, readjudicate the claims for claimed innocently acquired psychiatric disorder to include schizophrenia and for TDIU.  The RO should thereafter reconsider the appellant's claim for DIC.  

A December 2013 administrative decision denied entitlement to VA burial benefits.  In January 2014, the appellant filed a notice of disagreement with the decision.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should decide the question of substitution in the first instance, that is, determine whether the appellant is a proper substitute claimant for the Veteran for the purpose of processing to completion claims of service connection for claimed innocently acquired psychiatric disorder to include schizophrenia and of entitlement to TDIU. 

2.  If the request for substitution is granted, the AOJ should adjudicate, to completion, the claims of service connection for claimed innocently acquired psychiatric disorder to include schizophrenia and of entitlement to TDIU. 

(a).  If a benefit sought on appeal is granted, the appellant should be asked whether she is satisfied with the decision of the AOJ and wishes to withdraw her appeal, or whether she wished to continue the appeal. 

(b).  If she wishes to continue the appeal, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the appellant reasonable opportunity to respond before the record is returned to the Board for further review. 

3.  If the request for substitution is denied, the AOJ should consider whether any additional development is necessary.  Then, it should readjudicate the claims of service connection for a psychiatric disorder to include schizophrenia, and of entitlement to a TDIU rating, for purposes of accrued benefits.  If the benefits sought on appeal are not granted, the AOJ should issue an appropriate SSOC and afford the appellant a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  After the foregoing is completed, the AOJ should adjudicate the appellant's claim of entitlement to DIC.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and return the case to the Board.  

5.  The RO should also furnish the appellant a SOC on the claim of entitlement to VA burial benefits.  In order to perfect an appeal of the claim to the Board, the appellant must still timely file a substantive appeal after issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

